Appeal Dismissed and Memorandum Opinion filed November 27, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00611-CV

                        PATRICIA DEVERS, Appellant
                                         V.
                       U.S. BANK N.A., ET AL, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1109429

                 MEMORANDUM                      OPINION
      The reporter’s record has not been filed. On August 6, 2018, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof that she
had paid or made arrangements to pay for the record. Such proof was due by August
21, 2018. Appellant did not file such proof or other response.

      On October 4, 2018, we ordered appellant to file a brief in this appeal by
November 5, 2018. We cautioned that we would dismiss the appeal for want of
prosecution if no brief was filed. See Tex. R. App. P. 42.3(b). No brief has been
filed.

         Accordingly, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Justices Busby, Brown, and Wise




                                        2